Citation Nr: 1628937	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  07-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to May 25, 2011 for service-connected glaucoma.

2. Entitlement to a rating in excess of 30 percent from May 25, 2011 to July 22, 2015 for service-connected glaucoma.

3. Entitlement to a rating in excess of 70 percent from July 23, 2015 for service-connected glaucoma.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).

5. Entitlement to an extraschedular TDIU prior to June 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Board adjudicated a claim involving lumbar spine strain and remanded the claim for increased ratings for glaucoma for additional development.  In November 2013, the Board found that the issue of entitlement to a TDIU had been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board proceeded to remand the claims for additional development.

Staged ratings, to include periods of temporary total disability (TTD) based on surgical treatment requiring convalescence, have been established during the pendency of the claim.  In March 2012, the RO granted TTD, effective November 10, 2010 through December 31, 2010.  The RO continued the previous 20 percent rating from January 1, 2011 through May 24, 2011 and assigned a 30 percent rating, effective May 25, 2011.

In December 2015, the RO granted TTD, effective from September 25, 2014 to December 31, 2014.  The RO continued the previously assigned 30 percent evaluation as of January 1, 2015.  Another period of TTD was assigned from March 9, 2015 to May 31, 2015.  The RO continued the previously assigned 30 percent evaluation from June 1, 2015 and assigned a 70 percent rating effective July 23, 2015.  Since the Veteran has been assigned less than the maximum schedular benefit throughout the pendency of the claim, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claim has been characterized as shown on the title page to depict the staged ratings assigned.

The issue of entitlement to an extraschedular TDIU prior to June 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to May 25, 2011, visual acuity based on visual field contraction was 20/70 in one eye and 20/50 in the other; the average visual field contraction in May 2006 was 45 in the left eye and 53.75 in the right eye; and the average visual field contraction in April 2008 was 42.5 in the left eye and 49.38 in the right eye.

2. Between May 25, 2011 and March 8, 2015, visual acuity based on visual field contraction was 20/70 in both eyes and the average visual field contraction was 39.13 in the left eye and 39.25 in the right eye.

3. As of June 1, 2015, visual acuity based on visual field contraction was 20/200 in both eyes and the average visual field contraction was 14.63 in the left eye and 15.38 in the right eye.

4. Prior to June 1, 2015, the Veteran did not meet the schedular threshold for consideration of a TDIU.

5. Since June 1, 2015, the Veteran's combined schedular rating has been 80 percent and he has been precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.




CONCLUSIONS OF LAW

1. The criteria for a schedular rating in excess of 20 percent prior to May 25, 2011 for service-connected glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2014); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6013-6080, 6075, 6078 (2008).

2. The criteria for a schedular rating in excess of 30 percent between May 25, 2011 and March 8, 2015 for service-connected glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2014); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6013-6080, 6075, 6078 (2008).

3. The criteria for a schedular rating of 70 percent for service-connected glaucoma have been met since June 1, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2014); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6013-6080, 6075, 6078 (2008).

4. The criteria for a schedular rating in excess of 70 percent from June 1, 2015 for service-connected glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2014); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6013-6080, 6075, 6078 (2008).

5. The criteria for a TDIU have been met since June 1, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way a letter sent to the Veteran in March 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The RO sent updated notice letters in May 2008 and April 2014 and subsequently readjudicated the claims in supplemental statements of the case.  The letters informed the Veteran of the evidence required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The Veteran has not alleged any deficiencies or prejudice due to the timing of the notices.

The Board finds that all necessary development has been accomplished, to include development ordered in the April 2011 and November 2013 remands; therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); See Stegall v. West, 11 Vet. App. 268 (1998).  The RO has obtained VA treatment records and identified private treatment records.  The Veteran submitted private treatment records and personal and witness statements.  The Veteran requested the opportunity to provide testimony before the Board; however, the VA Form 8 shows he withdrew his request in November 2007.

The Board observes that in the April 2011 remand, the Board ordered a VA examination to be scheduled.  The examiner was to interpret all graphical representations of visual field testing, and report the results of such testing in terms of the applicable rating criteria.  The examiner was to render findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss.  An examination was conducted in May 2011.  In November 2013, the Veteran argued and the Board found that the May 2011 examiner did not comply with the Board's directives regarding interpretation of all graphical representations of visual field testing.  However, the Board observes that 38 C.F.R. § 4.76 (2008) indicates only that VA examiners are to chart at least 16 meridians and include the chart with the examination report.  Figure 1 under 38 C.F.R. § 4.76a (2008) shows a chart illustrating normal field of vision in the right eye and abnormal contraction in the left eye.  Further, 38 C.F.R. § 4.76a (2008) specifically instructs rating personnel on how to interpret the charts.  Thus, since the examiners provided the information as required in the regulations, the Board finds that the directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board points out that the rating criteria from 2008 do not indicate that the examiners must specifically identify each number associated with the principal meridians once the field of vision is marked on the chart.  In this case, the Board is the fact-finder and has liberally interpreted the straight-forward charts in the Veteran's favor.  See generally, Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (recognizing VA's ability to interpret basic audiological graphs); Hall v. Nicholson, 21 Vet.App. 80 (2006) ("There is no indication in the Court's decision [in Kelly] that the Court was precluding the Board from interpreting the graph data and converting them into numerical data.")  The Board further notes that the Veteran has not argued that he has been or will be prejudiced as a result of the Board interpreting the visual field charts as provided in 38 C.F.R. §§ 4.76 and 4.76a (2008).

The Veteran was afforded VA examinations for his glaucoma in May 2006, April 2008, May 2011, and August 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  While only some of the examiners had access to the Veteran's claims file for review, the Board finds that each examination report is adequate for rating purposes.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern).  During the examinations, the examiners performed appropriate testing, documented objective and subjective symptoms, and provided detailed examination reports for review.  Consequently, the Board finds the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's glaucoma is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6013-6080 (2008).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  

Briefly, while this appeal was pending, the rating schedule for rating disabilities of the eyes was revised and amended.  73 Fed. Reg. 66543 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2015).  These changes took effect on December 10, 2008 and shall apply to all applications for benefits received by VA on or after December 10, 2008.  Id.  In this case, the Veteran filed his claim prior to the revisions and it does not appear that the new criteria have been addressed in any rating decision or supplemental statement of the case; thus, the rating criteria for Diagnostic Code 6013-6080 effective prior to December 10, 2008 will be applied.

Diagnostic Code 6013 addresses simple, primary noncongestive glaucoma.  Under these criteria, glaucoma is rated under either impairment of visual acuity or field loss.  A minimum rating of 10 percent is to be assigned.  38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008).

Diagnostic Code 6080, rates loss of vision based on impairment of the field of vision.  38 C.F.R. § 4.84a.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76 (2008).  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal field for the 8 principal meridians are: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  38 C.F.R. § 4.84a (2008).

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Id.

A 30 percent rating is assigned for concentric contraction of the visual field to 45 degrees, but not to 30 degrees, bilaterally; concentric contraction of the visual field limited to 5 degrees, unilaterally; loss of the temporal half of the visual field bilaterally; or homonymous hemianopsia.  Id.

A 50 percent rating is assigned for concentric contraction of the visual field to 30 degrees, but not to 15 degrees, bilaterally.  Id.

A 70 percent rating is assigned for concentric contraction of the visual field to 15 degrees, but not to 5 degrees, bilaterally.  Id.

A 100 percent disability rating is assigned for concentric contraction of the visual field to 5 degrees, bilaterally.  Id.

The severity of the Veteran's bilateral eye disability may also be rated based on visual acuity loss under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008) and Table V, ratings for central visual acuity impairment.  Multiple ratings are provided under these diagnostic codes, ranging from 0 to 100 percent based on the corrected vision in each eye.  The best distant vision obtainable after best correction by glasses will be the basis of the rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).  After determining the best distant vision, the appropriate diagnostic code and evaluation will be found from table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate for the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).

During his May 2006 VA examination, the Veteran reported that his eye medications sometimes caused headaches.  He also noted a small amount of drooping of the left lid.  He used three eye drop medications daily and had a past history of surgery for left eye glaucoma in 1995.  His best corrected visual acuity was 20/20 in both eyes.  The examiner noted loss of visual fields.  


Left Eye Meridians:


Normal
Measured 
Loss
Temporally
85
55
30
Down Temporally
85
75
10
Down
65
45
20
Down Nasally
50
40
10
Nasally
60
40
20
Up Nasally
55
40
15
Up
45
30
15
Up Temporally
55
35
20

The total degrees lost are 140.  After subtracting 140 from 500, the total remaining visual field for the left eye is 360.  When this number is divided by the eight directions the average contraction is obtained.  The left eye shows an average contraction of 45.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70 (6/21).

Right Eye Meridians:


Normal
Measured 
Loss
Temporally
85
65
20
Down Temporally
85
85
0
Down
65
55
10
Down Nasally
50
45
5
Nasally
60
45
15
Up Nasally
55
45
10
Up
45
40
5
Up Temporally
55
50
5

The total degrees lost are 70.  After subtracting 70 from 500, the total remaining visual field for the right eye is 430.  When this number is divided by the eight directions the average contraction is obtained.  The right eye shows an average contraction of 53.75.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50 (6/15).

The Veteran's diagnoses included chronic open angle glaucoma with visual field loss, exotropia, long-standing, not related to glaucoma.  The examiner stated that the Veteran's visual conditions had not adversely affected his employment.

Here, when one eye visual acuity is 20/70 and the other 20/50, or when considering the average contractions of 45 in the left eye and 53.75 in the right, the evaluation is 20 percent under either Diagnostic Code 6078 or 6080.  38 C.F.R. § 4.84a (2008).

During the April 2008 examination, the Veteran reported continued use of eye drop medications and occasional headaches.  His corrected visual acuity was still 20/20 in both eyes.  

Left Eye Meridians:


Normal
Measured 
Loss
Temporally
85
55
30
Down Temporally
85
55
30
Down
65
45
20
Down Nasally
50
35
15
Nasally
60
35
25
Up Nasally
55
35
20
Up
45
35
10
Up Temporally
55
45
10

The total degrees lost are 160.  After subtracting 160 from 500, the total remaining visual field for the left eye is 340.  When this number is divided by the eight directions the average contraction is obtained.  The left eye shows an average contraction of 42.5.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70.


Right Eye Meridians:


Normal
Measured 
Loss
Temporally
85
65
20
Down Temporally
85
65
20
Down
65
50
15
Down Nasally
50
45
5
Nasally
60
40
20
Up Nasally
55
40
15
Up
45
40
5
Up Temporally
55
50
5

The total degrees lost are 105.  After subtracting 105 from 500, the total remaining visual field for the right eye is 395.  When this number is divided by the eight directions the average contraction is obtained.  The right eye shows an average contraction of 49.38.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50.

The examiner did not indicate any change in diagnosis or that the condition had interfered with the Veteran's employment.  The examiner noted that certain points on field of vision could not be plotted due to a blind spot in each eye; however, the examiner did not indicate which points were affected.

Here, when one eye visual acuity is 20/70 and the other 20/50, or when considering the average contractions of 42.5 in the left eye and 49.38 in the right, the evaluation is 20 percent under either Diagnostic Code 6078 or 6080.  38 C.F.R. § 4.84a (2008).

The Veteran submitted a letter from Dr. D.D., dated July 2008.  He indicated that the Veteran's best corrected vision was 20/20 in both eyes but that the Veteran had advanced open-angle glaucoma, worse in the left eye.  He recommended that the Veteran increase the use of his eye drop medications.  

Private treatment records from Dr. S.D. show that in February 2010, the Veteran's corrected visual acuity was 20/20 in the right eye and 20/30 in the left.  In June 2010, the Veteran's corrected visual acuity was 20/20 bilaterally.  Visual fields were not indicated.

In correspondence dated November 2010, the Veteran indicated that he had not been able to work since October 20, 2010 due to blurred vision and extremely high intraocular pressure.  He attached records from Dr. S.D., which indicate that the Veteran was to have surgery and would need two weeks for recuperation.  Days prior to surgery, the Veteran's corrected visual acuity was 20/25 in the right eye and 20/20 in the left.

The Veteran submitted correspondence indicating that after his procedure in November 2010, he was unable to work until January 2, 2011 because his job required heavy lifting, weeks on the road away from home, and night driving.  His job requirements coupled with follow-up doctor appointments prevented him from returning to work on December 6, 2010 as originally planned.  He submitted a note from Dr. S.D. indicating that the plan was for him to return to work December 6, 2010 and that the Veteran was to avoid heavy lifting until that time.  Another note indicates that because of the Veteran's glaucoma, he could not drive at night.  Briefly, a note from Dr. S.D., received in November 2011, confirms the Veteran was unable to work until January 1, 2011.  The Board observes that from November 10, 2010 until January 1, 2011, the Veteran received a 100 percent rating for temporary total disability due to surgery and convalescence.

While the Veteran had surgery in November 2010 and convalescence with an assigned TTD until January 1, 2011, the RO did not schedule a VA examination to determine the severity of the Veteran's glaucoma post-surgery until May 2011.  During the May 2011 VA examination, the Veteran reported continued use of eye drop medications, occasional headaches, and some decrease in his field of vision.  He also reported having occasional glare.  His visual acuity was 20/25 in both eyes.


Left Eye Meridians:


Normal
Measured 
Loss
Temporally
85
65
20
Down Temporally
85
60
25
Down
65
44
21
Down Nasally
50
35
15
Nasally
60
30
30
Up Nasally
55
30
25
Up
45
20
25
Up Temporally
55
29
26

The total degrees lost are 187.  After subtracting 187 from 500, the total remaining visual field for the left eye is 313.  When this number is divided by the eight directions the average contraction is obtained.  The left eye shows an average contraction of 39.13.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70.

Right Eye Meridians:


Normal
Measured 
Loss
Temporally
85
65
20
Down Temporally
85
58
27
Down
65
40
25
Down Nasally
50
32
18
Nasally
60
34
26
Up Nasally
55
30
25
Up
45
20
25
Up Temporally
55
25
20

The total degrees lost are 186.  After subtracting 186 from 500, the total remaining visual field for the right eye is 314.  When this number is divided by the eight directions the average contraction is obtained.  The right eye shows an average contraction of 39.25.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70.

The examiner stated that the Veteran's disability adversely affected employment due to surgery, which caused him to miss approximately 8 weeks of work in the past 12 months.

When the visual acuity of each eye is 20/70, or when considering the average contractions of 39.13 in the left eye and 39.25 in the right, the evaluation is 30 percent under either Diagnostic Code 6078 or 6080.  38 C.F.R. § 4.84a (2008).

In an April 2014 letter, which was received in July 2015, Dr. D.G. indicated that the Veteran had surgery on February 3, 2014 and was placed on activity restrictions.  A second surgery took place on February 17, 2014.  As of April 2014, the Veteran's condition had not stabilized and another surgery was to be conducted in a few weeks.  Following the third surgery, the Veteran was to have additional activity restrictions.  Dr. D.G. stated that for the next two to three months, the Veteran would have to appear for examinations every one to two weeks.  Once things stabilized, he was to appear for check-ups every two to three months for the next year.

In a July 2015 letter, the Veteran noted the dates of additional surgeries and that he was unable to work for 8 weeks after each surgery.  His surgeries took place in September 2014, November 2014, and March 2015.  The Board observes that the Veteran was granted temporary total ratings form September 25, 2014 until December 31, 2014 and from March 9, 2015 until May 31, 2015.

The August 2015 VA examination report shows additional diagnoses of cataracts in both eyes.  The Veteran's corrected visual acuity was 20/40 or better in both eyes.  On examination, the anterior chamber of the eyes was noted as abnormal due to one tube in the right eye and two tubes in the left eye.  Holes were noted in the iris of each eye.  


Left Eye Meridians:


Normal
Measured 
Loss
Temporally
85
20
65
Down Temporally
85
15
70
Down
65
15
50
Down Nasally
50
11
39
Nasally
60
15
45
Up Nasally
55
15
40
Up
45
11
34
Up Temporally
55
15
40

The total degrees lost are 383.  After subtracting 383 from 500, the total remaining visual field for the left eye is 117.  When this number is divided by the eight directions the average contraction is obtained.  The left eye shows an average contraction of 14.63.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/200.

Right Eye Meridians:


Normal
Measured 
Loss
Temporally
85
17
68
Down Temporally
85
15
70
Down
65
10
55
Down Nasally
50
20
30
Nasally
60
15
45
Up Nasally
55
11
44
Up
45
15
30
Up Temporally
55
20
35

The total degrees lost are 377.  After subtracting 377 from 500, the total remaining visual field for the right eye is 123.  When this number is divided by the eight directions the average contraction is obtained.  The right eye shows an average contraction of 15.38.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/200.

The examiner stated that the Veteran's decrease in field of vision prohibits driving and machine and tool operation.  The condition also affects his ability to read, use a computer, and watch television.  The examiner stated that driving is virtually impossible.  Further, moving around stores and areas with people must be done with caution and very slowly to avoid hitting obstacles or other people.  All activities are limited to slow controlled environments without the presence of fall hazards or overhead or side hazards.  

When both eyes have visual acuity at 20/200, or when considering the average contractions of 14.63 in the left eye and 15.38 in the right, the evaluation is 70 percent under either Diagnostic Code 6075 or 6080.  38 C.F.R. § 4.84a (2008).

The Board has considered all of the evidence and as noted above, and as observed in private treatment records not addressed herein, the Veteran's measured corrected visual acuity has not been worse than 20/40 in either eye at any time during the pendency of the claim.  See generally, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Accordingly, compensable ratings are not warranted based on measured corrected visual acuity.

In this case, the assigned ratings are based on the contraction of visual fields and comparable visual acuity.  Here, a rating in excess of 20 percent is not warranted prior to May 25, 2011.  In May 2006, testing showed visual acuity based on visual field contraction at 20/70 and 20/50, which supports the assigned 20 percent rating.  38 C.F.R. § 4.84a, Diagnostic Code 6078 (2008).  Further, when considering the average contractions of 45 in the left eye and 54 in the right eye, the evaluation would also be 20 percent.  Id. at Diagnostic Code 6080 (2008).  Similar findings were observed in April 2008.

The first indication of a worsening of the Veteran's visual fields is noted in the May 2011 VA examination report.  At that time, visual acuity based on visual field contraction was 20/70 bilaterally, warranting a 30 percent rating.  Id. at Diagnostic Code 6078 (2008).  Further, the average contractions of 39.12 in the left eye and 39.25 in the right eye also warrant a 30 percent rating.  Id. at Diagnostic Code 6080 (2008).

Consequently, the Board finds that the currently assigned 20 percent rating prior to January 1, 2011 and the 30 percent rating assigned from January 1, 2011 to March 8, 2015 are appropriate.  No other schedular staged ratings are warranted for this period.  To this extent, the appeal is denied.

The Board further finds that the evidence supports the assignment of a 70 percent rating from an earlier date of June 1, 2015.  Subsequent to his surgery in March 2015, the Veteran was on TTD until May 31, 2015.  The Veteran had a VA examination in August 2015 to determine the current severity of his disability post-surgery.  At that time, visual acuity based on visual field contraction was 20/200 bilaterally, warranting a 70 percent rating.  Id. at Diagnostic Code 6075 (2008).  Further, the average contractions of 14.63 in the left eye and 15.38 in the right also warrant a 70 percent rating.  Id. at Diagnostic Code 6080 (2008).  Consequently, the Board finds that the 70 percent rating is warranted from June 1, 2015, the date his TTD assigned for surgery and convalescence expired.  To this extent, the appeal is granted.

Ratings in excess of 70 percent are not warranted as the evidence does not show that the Veteran's visual field has been limited to 5 degrees, bilaterally or that his visual acuity based on visual field contraction has been limited to 5/200 bilaterally.

The Board has considered whether referral for extraschedular consideration is warranted.  Generally, ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director), upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2015).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

After reviewing the evidence of record, it is not shown that such an exceptional disability picture exists that the available schedular evaluations for service-connected glaucoma are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology throughout the pendency of the claim.  As discussed above, staged ratings have been assigned to account for worsening symptomatology during the pendency of the claim.  Further, while the Veteran had multiple surgeries and periods of convalescence throughout the pendency of the claim, TTD ratings were assigned to account for these periods.  Consequently, the Board finds that the schedular criteria assigned during the non-TTD periods are adequate.  There is no evidence in the medical records of an exceptional or unusual clinical picture that has not already been accounted for.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In summary, the evidence supports the continuation of the 20 percent rating prior to May 25, 2011 and the continuation of the 30 percent rating from May 25, 2011 until March 8, 2015.  To this extent, the appeal is denied.  The evidence supports the assignment of a 70 percent rating from the earlier date of June 1, 2015.  To this extent, the appeal is granted.

III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2014), Moore v. Derwinski, 1 Vet. App. 356 (1991)), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  In determining whether the schedular threshold is met, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, are considered one disability.  Id.  Disabilities resulting from common etiology or affecting a single body system are also considered one disability.  Id.

Under section 4.16(b) of VA regulations, when a claimant fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service (Director), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board.  Moreover, where there has been a review by the Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

In this case, prior to June 1, 2015, with the exception of his periods of TTD, the Veteran had a combined disability rating of 40 percent, with glaucoma rated 30 percent disabling, lumbar spine strain rated 20 percent disabling, and all other disabilities rated noncompensable.  Thus, he did not meet the schedular threshold for consideration of a schedular TDIU for this period.  However, as discussed in the remand section below, the Board has remanded this matter to the Director for consideration of a TDIU on an extraschedular basis for the period prior to June 1, 2015.

Since June 1, 2015, the Veteran has had a combined disability rating of 80 percent with glaucoma rated 70 percent disabling; lumbar spine strain rated 20 percent disabling; and all other service-connected disabilities rated noncompensable.  Thus, the Veteran has met the initial schedular threshold for consideration of a TDIU for this period.  The question remains as to whether the Veteran has been precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.

Regarding past employment, during service, the Veteran was a pharmacy technician for 19 years and 10 months.  See DD Form 214.  One month after separation from service, in October 1998 the Veteran was hired at EXP where he worked in pharmaceutical sales until April 2011 when he was laid off.  See Correspondence, July 30, 2015.  He had a home office but travelled 80 percent of the time.  His job required the ability to travel worldwide with little notice; maintain national and international drivers' licenses; drive during the day and at night; and lift 50 pounds.  He believes he was terminated from his position with EXP due to his glaucoma.  Id.; see also Correspondence, June 3, 2011.  He also indicated that his eye condition hindered his ability to obtain new jobs because he could not make and keep eye contact during interviews.  See Correspondence, July 30, 2015.

The Veteran reported that he obtained a job with FI in September 2012; however, the job required him to view multiple screens on one computer monitor and read verbatim statements while opening screens for further details.  Id.  He struggled with these requirements due to his poor vision and side effects from eye medications.  After leaving FI in October 2012, he had additional surgeries with activity restrictions.  He noted that he could not drive on highways or drive at night.  Sunlight caused cloudy vision and at night, he would see halos around lights.  Id.; See also Witness Statements from G.B. and H.D., June 3, 2011 (describing the Veteran's inability to drive safely due to poor vision); Correspondence, June 3, 2011 (Veteran indicated that he ran into his garage).  

In his July 2015 claim for a TDIU, the Veteran indicated that he last worked in September 2012 and became too disabled to work as of October 12, 2012 due to the severity of his glaucoma.  

During the August 2015 VA examination, the examiner stated that the Veteran's decrease in field of vision prohibits driving and machine and tool operation, and affects his ability to read, do computer work, and watch television.  Moving around stores and areas with people must be done with caution and very slowly to avoid hitting obstacles or other people.  All activities are limited to slow controlled environments without the presence of fall hazards or overhead or side hazards.

After a review of the evidence, the Board finds that the Veteran has been unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience as a result of his service-connected glaucoma since at least June 1, 2015.  The Veteran indicated he became unable to work as of October 2012 and the August 2015 VA examiner stated that he is unable to drive, operate machinery or tools, read, or use a computer.  All activities are limited to slow controlled environments.  Based on the August 2015 examiner's findings and the Veteran's statements and work history, the Board finds that he is unable to perform physical labor or sedentary work due to his glaucoma and resulting vision impairment.  To this extent the appeal is granted.




ORDER

Entitlement to a rating in excess of 20 percent prior to May 25, 2011 for service-connected glaucoma is denied.

Entitlement to a rating in excess of 30 percent from May 25, 2011 to March 8, 2015 for service-connected glaucoma is denied.

A 70 percent rating for service-connected glaucoma from June 1, 2015 is granted.

TDIU is granted from June 1, 2015.


REMAND

For the period on appeal prior to June 1, 2015, the Veteran's combined rating for his service-connected disabilities does not satisfy the initial schedular threshold requirement for consideration of a TDIU.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The Board finds that referral to the Director for extraschedular consideration is warranted in light of the Veteran's statements indicating he became unemployable prior to June 1, 2015, his substantial treatment for glaucoma prior to June 1, 2015, the impact of his lumbar strain on his activities, and his work history.  See Correspondence dated November 2010 (Veteran had not been able to work since October 20, 2010 due to blurred vision and extremely high intraocular pressure); VA-21-8940 (became unemployable as of October 2012 due to glaucoma); Letter from Dr. D.G., dated April 2014 (describing multiple glaucoma-related surgeries and necessary follow-up appointments); VA examination, eyes, May 2011 (glaucoma adversely affected employment due to surgery, which caused him to miss approximately 8 weeks of work in the past 12 months); VA examination, spine, dated May 2006 (lumbar spine aggravated with prolonged standing, sitting and walking; flare-ups caused the Veteran to miss 45 days of work in the prior 12 months and flare-ups prevented flying and driving); and Correspondence, July 30, 2015 (explaining job history and duties).

Based on the evidence discussed above, suggesting that the Veteran was unable to work due to his service-connected disabilities prior to June 1, 2015, the Board finds a remand is warranted in order for the AOJ to refer the Veteran's TDIU claim for extraschedular consideration in the first instance for the appeal period prior to June 1, 2015.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer this case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) for the appeal period prior to June 1, 2015.  The claims folder and a copy of this REMAND should be provided to the Director of Compensation and Pension. 
 
2. Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


